DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 8-15, 17-23 are currently pending and have been considered below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,273,309 to Oppelt (“Oppelt”).
Regarding claim 1, Oppelt discloses fishing lure container device for storing a fishing lure, the fishing lure container device comprising: a hollow unitary enclosure (10) having a receiving end and an attachment end opposing the receiving end, the receiving end defining a planar surface (16) having two substantially coplanar semi-circular portions (FIGS. 1-2), the hollow enclosure further defining a substantially cylindrical inner volume (FIGS. 1-3; Col. 1, lines 50-52); a storage aperture slit (22) defined between the two substantially coplanar portions of the planar surface of the receiving end (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-3); and, an attachment hook (24 and/or 26) secured to the attachment end; wherein the hollow unitary enclosure comprises a manually deformable material (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23); and, wherein the storage aperture slit is configured to expand for receiving a fishing lure when the hollow unitary enclosure is manually deformed, thereby exposing the inner volume (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-3).
Regarding claim 2, Oppelt discloses wherein the manually deformable material is configured to return to its original shape once manual pressure has been removed (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23).
Regarding claim 8, Oppelt discloses wherein the hollow unitary enclosure is substantially opaque (Col. 1, lines 55-58; FIGS. 1-3).
Regarding claim 9, Oppelt discloses wherein the storage aperture slit is configured to allow a fishing line to pass through while the storage aperture slit is substantially closed (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-3).
Regarding claim 10, Oppelt discloses wherein the storage aperture slit is configured to frictionally retain the fishing lure while the fishing lure remains attached to the fishing line (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-3).
Regarding claim 11, Oppelt discloses wherein the attachment hook (26) comprises a J-shape (FIG. 3).
Regarding claim 12, Oppelt discloses wherein the attachment hook (24 or 26) comprises a V-shape (FIGS. 1 and 3).
Regarding claim 13, Oppelt discloses wherein the attachment hook (24 or 26) is configured for tensional coupling to a fishing rod (FIGS. 1 and 3).
Regarding claim 14, Oppelt discloses wherein the attachment hook (24 or 26) is configured for tensional coupling to a fishing reel (FIGS. 1 and 3).
Regarding claim 15, Oppelt discloses wherein the storage aperture slit (22) further comprises a guide hole in the center of the storage aperture slit (FIG. 2), the guide hole configured to receive the fishing line (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oppelt. 
Regarding claim 19, Oppelt teaches a method for using a fishing lure container device on a fishing lure that is attached to a fishing line of a fishing rod, the method comprising the steps of providing a fishing lure container device (claim 1), the device including a hollow unitary enclosure (10) having a receiving end and an attachment end opposing the receiving end, the receiving end defining a planar surface (16) having two substantially coplanar semi-circular portions (FIGS. 1-2), the hollow enclosure further defining an a substantially cylindrical inner volume (FIGS. 1-3; Col. 1, lines 50-52), a storage aperture slit (22) defined between the two substantially coplanar portions of the planar surface of the receiving end (FIGS. 1-2), and an attachment hook (24 and/or 26) secured to the attachment end (FIGS. 1-3); applying manual pressure about the hollow unitary enclosure to reconfigure the storage aperture slit in an open position for receiving the fishing lure (claim 1; Col. 1, lines 8-11; Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-3); releasing manual pressure applied to the hollow unitary enclosure after the fishing lure has been positioned within the inner volume (claim 1; Col 1., lines 8-11; Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-3).
Oppelt does not explicitly teach tensionally coupling the attachment hook to the fishing rod.
Oppelt, however, teaches tensionally coupling the device to a fisherman’s vest using the attachment hook (claims 1 and 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Oppelt by coupling the attachment hook to the fishing rod rather than to the fisherman’s vest, in order to make the device more convenient for a user. 
Regarding claim 20, Oppelt as modified teaches each and every element of claim 19 as discussed above, and Oppelt as modified teaches removing the attachment hook from the fishing rod (claim 1, teaching the attachment hook is “releasable” and thus teaching to remove the attachment hook from the object to which it was coupled); and applying the manual pressure about the receiving end to reconfigure the storage aperture slit in an open state (claim 1; Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-3).
Claims 3, 4, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oppelt as applied to claims 1 and 2 above, in view of U.S. Patent No. 7,766,168 to Thrapp et al. (“Thrapp”). Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oppelt in view of Thrapp. Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oppelt as applied to claim 19 above, in view of Thrapp. 
Regarding claims 3 and 4, Oppelt teaches each and every element of claim 2 as discussed above, but it does not explicitly teach the manually deformable material comprises plastic or rubber.  
Thrapp teaches a fishing lure container, including an enclosure made of manually deformable material comprising plastic (Col. 4, lines 30-32, teaching polyethylene or neoprene) or rubber (Col. 4, lines 30-32, teaching neoprene).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Oppelt by making the deformable material out of plastic or rubber, as taught by Thrapp, in order to optimize its weight and durability. 
Also, it is well settled, however, that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance of making the deformable material out of plastic or rubber. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Oppelt by making the deformable material out of plastic or rubber, in order to optimize its weight and durability. 
Regarding claim 6, Oppelt teaches each and every element of claim 1 as discussed above, but it does not explicitly teach the attachment hook comprises plastic. 
Thrapp teaches a fishing lure container, including an attachment hook (42) made that comprises plastic (Col. 4, lines 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Oppelt by making the attachment hook out of plastic, as taught by Thrapp, in order to optimize its weight and durability.
Also, it is well settled, however, that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance of making the attachment hook out of plastic. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Oppelt by making the attachment hook out of plastic, in order to optimize its weight and durability. 
Regarding claim 21, Oppelt teaches each and every element of claim 1 as discussed above, but it does not explicitly teach the attachment end is substantially conical. 
Thrapp teaches a fishing lure container, wherein the attachment end (14) is substantially conical (FIGS. 1B and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Oppelt by making the attachment hook out of plastic, as taught by Thrapp, in order to help a user remove contents with their finger (see, e.g., Thrapp at Col. 5, lines 37-45).
Regarding claim 17, Oppelt teaches a fishing lure container device, the device comprising: a hollow unitary enclosure (10) having a receiving end and an attachment end opposing the receiving end, the receiving end defining a planar surface (16) having two substantially coplanar semi-circular portions (FIGS. 1-2), the hollow enclosure further defining a substantially cylindrical inner volume (FIGS. 1-3; Col. 1, lines 50-52); a storage aperture slit (22) defined between the two substantially coplanar portions of the planar surface of the receiving end (FIGS. 1-2); and, an attachment hook (24 and/or 26) secured to the attachment end; wherein the hollow unitary enclosure comprises a manually deformable material (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23); wherein the storage aperture slit is configured to expand for receiving a fishing lure when the hollow unitary enclosure is manually deformed, thereby exposing the inner volume (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-3); wherein the manually deformable material is configured to return to its original shape once manual pressure has been removed (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-3); wherein the receiving end is larger than the attachment end (FIG. 3); wherein the hollow unitary enclosure is substantially opaque (Col. 1, lines 55-58; FIGS. 1-3); wherein the storage aperture slit is configured to allow a fishing line to pass through while the storage aperture slit is substantially closed (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-30); wherein the storage aperture slit is configured to frictionally retain the fishing lure while the fishing lure remains attached to the fishing line (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-3); wherein the attachment hook comprises a J-shape (FIG. 3); wherein the attachment hook is configured for tensional coupling to a fishing rod (FIGS. 1-3); wherein the attachment hook is configured for tensional coupling to a fishing reel (FIGS. 1-3); wherein the storage aperture slit further comprises a guide hole in the center of the storage aperture slit, the guide hole configured to receive the fishing line (claim 1, Col. 1, lines 59-67; Col. 2, lines 17-23; FIGS. 1-2).
Oppelt does not explicitly teach wherein the manually deformable material comprises rubber; and wherein the attachment hook comprises plastic. 
Thrapp teaches a fishing lure container Thrapp teaches a fishing lure container, including an enclosure made of manually deformable material comprising rubber (Col. 4, lines 30-32, teaching neoprene); and an attachment hook (42) that comprises plastic (Col. 4, lines 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Oppelt by making the deformable material out of rubber and the attachment hook out of plastic, as taught by Thrapp, in order to optimize its weight and durability. 
Also, it is well settled, however, that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance of making the deformable material out of rubber and the attachment hook out of plastic. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Oppelt by making the deformable material out of rubber and the attachment hook out of plastic, in order to optimize its weight and durability. 
The combination of Oppelt and Thrapp does not explicitly teach wherein the inner volume is at least 50 cubic inches; and wherein the device weighs less than 1 lb.
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed volume and weight. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fishing lure container such that the inner volume is at least 50 cubic inches, and wherein the device weighs less than 1 lb., in order to better convenience the user. 
Regarding claim 22, the combination of Oppelt and Thrapp teaches each and every element of claim 17 as discussed above, and Thrapp teaches wherein the attachment end (14) is substantially conical (FIGS. 1B and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of the Oppelt and Thrapp combination by making the attachment hook out of plastic, as taught by Thrapp, in order to help a user remove contents with their finger (see, e.g., Thrapp at Col. 5, lines 37-45).
Regarding claim 23, Oppelt as modified teaches each and every element of claim 19 as discussed above, but it does not explicitly teach wherein the attachment end is substantially conical.
Thrapp teaches wherein the attachment end (14) is substantially conical (FIGS. 1B and 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of the Oppelt and Thrapp combination by making the attachment hook out of plastic, as taught by Thrapp, in order to help a user remove contents with their finger (see, e.g., Thrapp at Col. 5, lines 37-45).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oppelt in view of Thrapp as applied to claim 17 above, and further in view of U.S. Publication No. 2013/0043251 to Hendey (“Hendey”).
Regarding claim 18, the combination of Oppelt and Thrapp teaches each and every element of claim 17 as discussed above, but it does not explicitly teach a set of instructions and wherein the device is arranged as a kit. 
Hendey teaches a storing device arranged as a kit, and including a set of instructions (¶¶ [0008], [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify device of the Oppelt and Thrapp combination by making it arranged as a kit with a set of instructions, as taught by Hendey, in order to help a user operate the device. 
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8-15, 17-23 have been considered but are moot in light of the new grounds for rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            

/MAGDALENA TOPOLSKI/            Primary Examiner, Art Unit 3619